PROMISSORY NOTE

 

U.S. $30,000,000 Dated: September 20, 2011

 

 

FOR VALUE RECEIVED, Bluegreen Corporation (“Borrower”), hereby promises to pay
to the order of CAPITALSOURCE BANK, a California industrial bank, in its
capacity as administrative agent, payment agent and collateral agent (in such
capacities, the “Agent”), for the benefit of the lenders from time to time a
party to the Loan and Security Agreement (as defined below), the unpaid
principal amount at any time outstanding, which shall not exceed Thirty Million
Dollars and No/100 ($30,000,000) (the “Loan”), with interest thereon and all
other Obligations with respect to the Loan under that certain Loan and Security
Agreement dated as of September 20, 2011, among Borrower, Agent and the lenders
from time to time party to said Loan and Security Agreement (collectively, the
“Lenders”) (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Loan and Security Agreement”), on the Maturity Date or
otherwise at the times and in the manner set forth in the Loan and Security
Agreement. Capitalized terms used but not defined herein shall have the meanings
given them in the Loan and Security Agreement.

1. Interest Payments.

 

(a) Borrower hereby promises to pay interest as provided in the Loan and
Security Agreement on the outstanding principal amount of the Loan from the date
advanced by Agent or the Lenders to Borrowers, or any of them, until such
principal amount is irrevocably paid in full in the lawful currency of the
United States of America (“Dollars”) in immediately available funds. Interest on
the outstanding principal amount of the Loan shall be due and payable in
accordance with the terms of the Loan and Security Agreement.

(b) Any payments of principal or interest or other amounts on or payments under
this Promissory Note (this “Note”) shall be paid to Agent only by wire transfer
or certified funds on the date when due, without offset or counterclaim, in
Dollars in immediately available funds as required in the Loan and Security
Agreement. Notwithstanding and without limiting or being limited by any other
provision of this Note, any payments or prepayments received upon termination or
otherwise under this Note shall be credited and applied in such manner and order
in accordance with the terms of the Loan and Security Agreement.

2. Principal Payment and Maturity. Unless earlier due and payable or accelerated
under the Loan and Security Agreement, this Note shall mature, and the
outstanding principal balance hereunder and other then due payment Obligations
with respect to the Loan, shall become due and payable in full on the Maturity
Date. Borrower promises to make all payments of principal as and when required
under the Loan and Security Agreement.

 

3. Default Rate. Notwithstanding any other provision of this Note, the Default
Rate set forth in the Loan and Security Agreement shall apply to this Note as
and when provided therein.

 



 



 

 



 

4. Loan and Security Agreement and Security Documents.

 

(a) This Note is referred to in, made pursuant to, and entitled to the benefits
of the Loan and Security Agreement. The Loan and Security Agreement, among other
things, (i) provides for the making of the Loan by Agent and Lenders to Borrower
in the Dollar amount first mentioned above, (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified and (iii) contains provisions
defining a Default, and any cure periods therefore, and an Event of Default and
the rights and remedies of Agent and Lenders upon the occurrence of an Event of
Default.

(b) This Note is a secured note, entitled to the benefits of and security
interests granted in, among other things, the Loan and Security Agreement and
the other Security Documents.

5. Prepayments. This Note may not be prepaid in whole or in part except as
provided in the Loan and Security Agreement. No payment or prepayment of any
amount shall entitle any Person to be subrogated to the rights of Agent or any
Lender hereunder or under the Loan and Security Agreement unless and until the
Obligations have been paid irrevocably in full in cash.

6. Payments Due on a Day other than a Business Day. If any payment to be made on
or under this Note is stated to be due or becomes due and payable on a day other
than a Business Day, the due date thereof shall be extended to, and such payment
shall be made on, the next succeeding Business Day, and such extension of time
in such case shall be included in the computation of payment of any interest (at
the interest rate then in effect during such extension) and/or fees, as the case
may be.

7. Waivers. Borrower hereby waives demand, presentment, protest, notice of
dishonor or non-payment, as well as all defenses with respect to this Note, the
Loan and Security Agreement and/or any Obligation, notice of acceptance hereof,
and all other demands and notices of any description, except such as are
expressly provided for herein or in the Loan and Security Agreement. The
pleading of any statute of limitations as a defense to any demand against
Borrower hereunder is expressly waived by Borrower. No course of action or
dealing, renewal, release or extension of this Note or any Loan Document or any
rights hereunder or thereunder, release of Borrower of the Obligations, or
delay, failure or omission on Agent or any Lender’s part in enforcing this Note
or any other Loan Document or in exercising or enforcing any right, remedy,
option or power hereunder or under any other Loan Document shall affect the
liability of Borrower of the Obligations or operate as a waiver of such or any
other right, remedy, power or option or of any default, nor shall any single or
partial exercise of any right, remedy, option or power hereunder or under any
other Loan Document affect the liability of Borrower of the Obligations or
preclude any other or further exercise of such or any other right, remedy, power
or option. No waiver of any one or more defaults in the performance of any of
the provisions of this Note shall operate or be construed as a waiver of any
future default or defaults, whether of a like or different nature. Borrower
hereby waives the right to assert that Borrower has not assigned and pledged to
Agent or any Lender a valid and enforceable assignment of or Lien on any
Collateral, subject to restrictions of Applicable Law and the terms of the Loan
Documents, in any action or procedure brought by Agent or any Lender to obtain
an order of court recognizing the assignment of, or Lien of Agent or the
Lenders, or any of them, in and to, any Collateral. Notwithstanding any other
provision of any Loan Document, Agent and the Lenders’ completion of the closing
under the Loan and Security Agreement and/or the making of Advances shall not
constitute a waiver of any breach of any representation or warranty under any
Loan Document, and all of Agent and the Lenders’ claims and rights resulting
from any such breach or misrepresentation are specifically reserved.



 



 

 

  8. Exercise of Rights.

(a) Agent shall have the right in its sole discretion to determine which rights,
powers, Liens, security interests or remedies Agent may at any time pursue,
relinquish or subordinate or to determine to take any other action with respect
thereto, and such determination will not in any way modify or affect any of
Agent or the Lenders’ rights, powers, Liens, security interests or remedies
hereunder or under any of the Loan Documents, under Applicable Law or at equity.

(b) The enumeration of any rights and remedies in the Loan and Security
Agreement or any Loan Document is not intended to be exhaustive, and all rights
and remedies of Agent or the Lenders described in any Loan Document are
cumulative and are not alternative to or exclusive of any other rights or
remedies which Agent or the Lenders otherwise may have. The partial or complete
exercise of any right or remedy shall not preclude any other further exercise of
such or any other right or remedy.

9. Lawful Limits. This Note is expressly limited so that in no contingency or
event whatsoever, whether by reason of acceleration or otherwise, shall the
interest and other charges paid or agreed to be paid to Agent and/or the Lenders
for the use, forbearance or detention of money hereunder exceed the maximum rate
permissible under Applicable Law which a court of competent jurisdiction shall,
in a final determination, deem applicable hereto. If, due to any circumstance
whatsoever, fulfillment of any provision hereof, at the time performance of such
provision shall be due, shall exceed any such limit, then, the obligation to be
so fulfilled shall be reduced to such lawful limit, and, if Agent and/or the
Lenders, or any of them, shall have received interest or any other charges of
any kind which might be deemed to be interest under Applicable Law in excess of
the maximum lawful rate, then such excess shall be applied as set forth in
Section 3.1 of the Loan and Security Agreement. The terms and provisions of this
Section 9 shall control to the extent any other provision of this Note, the Loan
and Security Agreement or any other Loan Document is inconsistent herewith.

10. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to its
choice of laws provisions.







 

 

 



  BLUEGREEN CORPORATION,    a Massachusetts corporation                     
By:      Name:      Title:   

 

 

 

